Name: Council Implementing Decision 2012/335/CFSP of 25Ã June 2012 implementing Council Decision 2011/782/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  international affairs;  criminal law
 Date Published: 2012-06-26

 26.6.2012 EN Official Journal of the European Union L 165/80 COUNCIL IMPLEMENTING DECISION 2012/335/CFSP of 25 June 2012 implementing Council Decision 2011/782/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to Council Decision 2011/782/CFSP of 1 December 2011 concerning restrictive measures against Syria (1), and in particular Article 21(1) thereof, Whereas: (1) On 1 December 2011, the Council adopted Decision 2011/782/CFSP concerning restrictive measures against Syria. (2) In view of the gravity of the situation in Syria, one additional person and additional entities should be included in the list of persons and entities subject to restrictive measures as set out in Annex I to Decision 2011/782/CFSP, HAS ADOPTED THIS DECISION: Article 1 The person and entities listed in the Annex to this Decision shall be added to the list set out in Annex I to Decision 2011/782/CFSP. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Luxembourg, 25 June 2012. For the Council The President C. ASHTON (1) OJ L 319, 2.12.2011, p. 56. ANNEX PERSON AND ENTITIES REFERRED TO IN ARTICLE 1 Persons Name Identifying information Reasons Date of listing 1. Bouthaina Shaaban (a.k.a. Buthaina Shaaban) Born 1953 in Homs, Syria Political and Media Advisor to the President since July 2008 and as such associated with the violent crackdown on the population. 26.6.2012 Entities Name Identifying information Reasons Date of listing 1. Ministry of Defence Address: Umayyad Square, Damascus Telephone: +963-11-7770700 Syrian government branch directly involved in repression. 26.6.2012 2. Ministry of Interior Address: Merjeh Square, Damascus Telephone: +963-11-2219400, +963-11-2219401, +963-11-2220220, +963-11-2210404 Syrian government branch directly involved in repression. 26.6.2012 3. Syrian National Security Bureau Syrian government branch and element of the Syrian Ba'ath Party. Directly involved in repression. It directed Syrian security forces to use extreme force against demonstrators. 26.6.2012 4. Syria International Islamic Bank (SIIB) (a.k.a.: Syrian International Islamic Bank; a.k.a. SIIB) Location: Syria International Islamic Bank Building, Main Highway Road, Al Mazzeh Area, P.O. Box 35494, Damascus, Syria Alt. Location: P.O. Box 35494, Mezza'h Vellat Sharqia'h, beside the Consulate of Saudi Arabia, Damascus, Syria SIIB has acted as a front for the Commercial Bank of Syria, which has allowed that bank to circumvent sanctions imposed on it by the EU. From 2011 to 2012, SIIB surreptitiously facilitated financing worth almost $150 million on behalf of the Commercial Bank of Syria. Financial arrangements that were purportedly made by SIIB were actually made by the Commercial Bank of Syria. In addition to working with the Commercial Bank of Syria to circumvent sanctions, in 2012, SIIB facilitated several substantial payments for the Syrian Lebanese Commercial Bank, another bank already designated by the EU. In these ways, SIIB has contributed to providing financial support to the Syrian regime. 26.6.2012 5. General Organisation of Radio and TV (a.k.a. Syrian Directorate General of Radio & Television Est; a.k.a. General Radio and Television Corporation; a.k.a. Radio and Television Corporation; a.k.a. GORT) Address: Al Oumaween Square, P.O. Box 250, Damascus, Syria. Telephone (963 11) 223 4930 State-run agency subordinate to Syrias Ministry of Information and as such supports and promotes its information policy. It is responsible for operating Syrias state-owned television channels, two terrestrial and one satellite, as well as government radio stations. The GORT has incited violence against the civilian population in Syria, serving as a propaganda instrument for the Assad regime and spreading disinformation. 26.6.2012 6. Syrian Company for Oil Transport (a.k.a. Syrian Crude Oil Transportation Company; a.k.a. SCOT ; a.k.a. SCOTRACO  Banias Industrial Area, Latakia Entrance Way, P.O. Box 13, Banias, Syria; Website www.scot-syria.com; Email scot50@scn-net.org Syrian state owned oil company. Provides financial support to the regime. 26.6.2012